FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 25, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
REBECCA FARRIS,

      Plaintiff - Appellant,

v.                                                           No. 16-3272
                                                   (D.C. No. 6:15-CV-01286-EFM)
JACK BURTON; THOMAS CALEB                                     (D. Kan.)
BOONE,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HOLMES, and PHILLIPS, Circuit Judges.
                  _________________________________

      Rebecca Farris appeals from the district court’s dismissal of her 42 U.S.C.

§ 1983 action against Jack Burton and Thomas Caleb Boone. Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, we affirm.

                                           I.

      Ms. Farris and Mr. Burton were married for fifteen years and then divorced.

Ms. Farris alleged in her complaint that the trial court’s division of marital property


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
resulted in Mr. Burton receiving approximately $772,626 in assets and $5,000 in

debt, and Ms. Farris receiving approximately $104,067 in assets and $115,000 in

debt. Ms. Farris appealed the trial court’s decision to the Kansas Court of Appeals

(KCA), and Mr. Burton cross-appealed the decision. Mr. Boone is an attorney who

represented Mr. Burton in the appellate proceedings. The KCA rejected the

arguments raised on appeal and cross-appeal, and affirmed the trial court’s decision.

Ms. Farris petitioned for review of the KCA’s decision, but the Kansas Supreme

Court denied her petition.

       Ms. Farris then filed her § 1983 complaint in federal court. She alleged that

Mr. Burton and Mr. Boone “devised a scheme to fraudulently influence the [KCA].”

Aplt. App. at 8. She sought damages arising from the alleged fraudulent scheme,

which she asserted “resulted in the affirmation of a trial court’s unlawful and grossly

disparate division of property.” Id. at 11. She further asserted that “[d]efendants’

course of conduct, in concert with the appellate court’s participation, was in violation

of plaintiff’s constitutional right[] to be protected from [the] loss of her property

rights.” Id. at 13.

       Mr. Burton moved to dismiss the complaint under Fed. R. Civ. P. 12(b)(1),

arguing that the district court lacked subject matter jurisdiction. Alternatively, he

sought dismissal under Fed. R. Civ. P. 12(b)(6), arguing that the complaint failed to

state a claim for relief. The district court granted Mr. Burton’s motion to dismiss for

lack of subject matter jurisdiction, agreeing that Ms. Farris’s claims were barred by



                                            2
the Rooker-Feldman doctrine. The district court then sua sponte dismissed

Ms. Farris’s claims against Mr. Boone for the same reason. Ms. Farris now appeals.

                                            II.

       We review de novo the district court’s dismissal for lack of subject matter

jurisdiction. Campbell v. City of Spencer, 682 F.3d 1278, 1281 (10th Cir. 2012).

“Generally, the Rooker-Feldman doctrine precludes lower federal courts from

effectively exercising appellate jurisdiction over claims actually decided by a state

court and claims inextricably intertwined with a prior state-court judgment.” PJ

ex. rel. Jensen v. Wagner, 603 F.3d 1182, 1193 (10th Cir. 2010) (internal quotation

marks omitted). Stated another way, the Rooker-Feldman doctrine bars “cases

brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005).

       Ms. Farris argues that Rooker-Feldman should not apply to bar her claims

because she is not attacking the state trial court’s judgment. Her argument, however,

is inconsistent with the substance of her complaint. In her complaint, she alleged that

“[a]s a direct consequence of [defendants’] fraudulent scheme, the [KCA] was

corruptly influenced into affirming the trial court’s grossly disparate property

division.” Aplt. App. at 8 (emphasis added). She repeated these allegations

elsewhere in her complaint, stating: “[t]his is a civil action for damages . . . arising

from a fraud perpetrated on the [KCA] which resulted in the affirmation of a trial

                                             3
court’s unlawful and grossly disparate division of property.” Id. at 11 (emphasis

added). She further asserted that she sought “to recover damages for deprivation of

property directly caused by [the defendants’] fraud perpetrated on the appellate

court.” Id. at 8. Although she alleged that the fraud was committed in the appellate

court proceedings, her attack on the appellate court’s decision affirming the trial

court’s decision necessarily calls into question the trial court’s judgment. And her

deprivation of property can only stem from the appellate court’s affirmance of the

alleged “unlawful and grossly disparate” property division memorialized in the trial

court’s judgment.

      Moreover, the allegations in her complaint would require the federal district

court to review the state appellate court proceedings. In addition to the allegations

noted above, she contended that “defendants misrepresented matters central to the

appellate decision in affirming the trial court’s judgment.” Id. She further alleged

that “the appellate court misquoted case law and utilized the wrong standard of

review,” id. at 10; “considered evidence that did not exist,” id. at 11; and made “a

wholly unsupported false finding,” id. at 12. She asserted that defendants’ fraud

caused the KCA to alter the record on appeal and “misapply state law to defendant

Burton’s benefit,” which resulted in the loss of her property rights. Id. at 13.

      As we have explained, “the type of judicial action barred by Rooker-Feldman

consists of a review of the proceedings already conducted by the [state] tribunal to

determine whether it reached its result in accordance with law.” Jensen, 603 F.3d

at 1193 (alteration and internal quotation marks omitted). In order to evaluate

                                            4
Ms. Farris’s claims that defendants’ fraud led the KCA to make factual and legal

errors in affirming the trial court’s decision, a federal court would have to review the

appellate state court proceedings to determine if the decision to affirm the trial

court’s property division was reached as a result of fraud or from a proper assessment

of the claims on appeal. Such a review implicates the Rooker-Feldman bar because

Ms. Farris’s claims “rest on . . . allegation[s] concerning the state-court proceedings

or judgment.” Id. (internal quotation marks omitted).

      Ms. Farris next argues that her allegations of fraud on the court can override

the Rooker-Feldman bar, relying primarily on the Supreme Court’s decision in

Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238 (1944). In that case, the

Court affirmed the Third Circuit’s ability to vacate its own judgment upon proof of

fraud. See id. at 239, 249-50. The Hazel-Atlas decision relates solely to the issue of

fraud committed in a federal court and that court’s power to remedy it; the decision

says nothing about the jurisdiction of a federal court to address fraud allegedly

committed in a state court.

      Ms. Farris also relies on a Seventh Circuit decision, Nesses v. Shepard,

68 F.3d 1003, 1005 (7th Cir. 1995), for the proposition that a claim that a party in a

civil suit “so far succeeded in corrupting the state judicial process as to obtain a

favorable judgment” can produce an independent federal claim that survives the

Rooker-Feldman bar. But our court has not so held and we are not bound by

decisions from other circuits. We agree with the district court’s conclusion that “as

long as the state-court judgment stands—collateral attacks based on a party

                                            5
corrupting the state judicial process are properly brought only in state court.” Aplt.

App. at 94; see also Collins v. CFAM Fin. Servs., LLC, 668 F. App’x 333, 334

(10th Cir. 2016) (“If [plaintiff] wishes to raise his extrinsic fraud on the court claim,

state court would be the place.”); West v. Evergreen Highlands Ass’n, 213 F. App’x

670, 674 n.3 (10th Cir. 2007) (“This circuit has not held that Rooker-Feldman may be

circumvented by a collateral attack of the sort suggested in the cases discussed above

[, which relate to state court judgments procured through fraud, deception, accident

or mistake]. There is good reason to balk at such a step. State rules of procedure

provide various means to attack a wrongfully obtained judgment.”).

      Finally, Ms. Farris argues that the Rooker-Feldman doctrine should not apply

to her claims against Mr. Boone because he was not a party in the state court

proceedings. We have held that the Rooker-Feldman doctrine should not be applied

against persons or entities that were not parties in the relevant state court action.

See Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1234-35 (10th Cir. 2006). But the

Rooker-Feldman doctrine is not being applied against Mr. Boone, it is being applied

against Ms. Farris, who was a party to the state court proceedings. We therefore

reject this argument.

                                           III.

      For the foregoing reasons, we affirm the judgment of the district court.


                                             Entered for the Court

                                             Mary Beck Briscoe
                                             Circuit Judge

                                            6